In the

    United States Court of Appeals
                For the Seventh Circuit
                    ____________________
No. 20-1304
HECTOR MANUEL ZELAYA DIAZ,
a.k.a. ELVIS DANIEL ROSALES-SARMIENTO,
                                                          Petitioner,

                                v.

JEFFREY A. ROSEN,
Acting Attorney General of the United States,
                                                         Respondent.
                    ____________________

              Petition for Review of a Decision of the
                  Board of Immigration Appeals.
                         No. A073-755-354.
                    ____________________

  ARGUED NOVEMBER 5, 2020 — DECIDED JANUARY 15, 2021
               ____________________

   Before SYKES, Chief Judge, and HAMILTON and SCUDDER,
Circuit Judges.
    HAMILTON, Circuit Judge. This petition for judicial review
of an immigration decision focuses on the power of an immi-
gration judge to close a removal or deportation case adminis-
tratively while the non-citizen pursues other relief. The Board
of Immigration Appeals denied relief in this case by following
2                                                  No. 20-1304

a directive of the Attorney General that sharply limited the
power of immigration judges to close a case administratively.
Earlier this year, however, we held that the Attorney Gen-
eral’s directive was contrary to law. Meza Morales v. Barr, 973
F.3d 656, 667 (7th Cir. 2020). The Board of Immigration Ap-
peals simply did not exercise its discretion according to law
in this case. We therefore grant the petition for review and re-
mand for a proper exercise of discretion under the Board’s
precedents in Matter of Avetisyan, 25 I&N Dec. 688 (BIA 2012),
and Matter of W-Y-U, 27 I&N Dec. 17 (BIA 2017).
I. Factual and Procedural History
   Petitioner Hector Manuel Zelaya Diaz entered the United
States without inspection on May 6, 1995. He was placed in
deportation proceedings with an Order to Show Cause. He
was scheduled to appear for a master calendar hearing on Au-
gust 23, 1995. The notice of that hearing did not reach him,
and Zelaya failed to appear. A final order of deportation was
entered in his absence. Zelaya later left the United States, but
he re-entered sometime before December 30, 1998. In 2014,
U.S. Immigration and Customs Enforcement learned of Ze-
laya’s presence in the United States following a traﬃc-related
arrest in Indiana. On February 3, 2014, Zelaya filed a motion
to reopen his old deportation case. An immigration judge
granted that motion because the record showed that the initial
Order to Show Cause in 1995 had never reached him.
    At a March 22, 2018 master calendar hearing, Zelaya
moved for administrative closure of his deportation proceed-
ing to allow for what is known in the world of immigration
law as “repapering,” by which a deportation proceeding that
began under pre-1996 law can be converted into a cancella-
tion-of-removal proceeding under 1996 legislation codified in
No. 20-1304                                                   3

8 U.S.C. § 1229b(b). Repapering would enable Zelaya to seek
cancellation of removal, for which he appears to be legally el-
igible.
    The immigration judge denied his request for administra-
tive closure. Zelaya appealed to the Board of Immigration Ap-
peals, and on January 23, 2020, the Board dismissed Zelaya’s
appeal and ordered voluntary deportation. The Board con-
cluded that administrative closure was not warranted. The
Board cited the Attorney General’s opinion in Matter of Castro-
Tum, 27 I&N Dec. 271 (A.G. 2018), which sharply restricted
the ability of immigration judges and the Board itself to close
cases administratively. The Board then said it was basing its
decision in part on the Department of Homeland Security’s
opposition to closure and in part on the Department’s stated
intention not to exercise its discretion to “repaper” the case.
The Board’s opinion did not indicate that it applied the factors
set out in its own precedents of Avetisyan and W-Y-U.
    Zelaya has petitioned for review of the Board’s decision.
We exercise jurisdiction under 8 U.S.C. § 1252(a)(2)(D), which
permits judicial review of questions of law, and 8 U.S.C.
§ 1252(a)(1), which permits judicial review of final orders of
removal. See Vahora v. Holder, 626 F.3d 907, 919 (7th Cir. 2010)
(“In sum, the decision to deny administrative closure … is
within our cognizance.”).
    We review an immigration court’s decision to deny ad-
ministrative closure for abuse of discretion. Vahora, 626 F.3d
at 919 (when reviewing a decision to deny administrative clo-
sure, “[w]e apply ordinary judicial standards to determine
whether the [immigration judge] abused his discretion….”).
We will uphold the Board’s decision unless it “was made
without a rational explanation, inexplicably departed from
4                                                  No. 20-1304

established policies, or rested on an impermissible basis….”
Khan v. Holder, 766 F.3d 689, 696 (7th Cir. 2014), quoting Vic-
tor v. Holder, 616 F.3d 705, 708 (7th Cir. 2010).
II. Administrative Closure and “Repapering”
    Before 1996, a person in deportation proceedings was eli-
gible for a defense called “suspension of deportation” if she
met certain criteria in § 244 of the Immigration & Nationality
Act. The Illegal Immigration Reform and Immigrant Respon-
sibility Act of 1996 (IIRIRA) and the Nicaraguan Adjustment
and Central American Relief Act of 1997 (NACARA) tight-
ened eligibility for suspension of deportation, which the new
law designated “cancellation of removal.” 8 U.S.C. § 1229b(b).
By authorizing the Attorney General to close deportation pro-
ceedings administratively to allow for repapering into re-
moval proceedings, the new legislation created a safety valve
allowing people who would have been eligible for suspension
of deportation under the old law to apply eventually for can-
cellation of removal. 8 U.S.C. § 1101 note; 110 Stat. 3009−626,
IIRIRA § 309(c)(3).
    A person may be eligible for cancellation of removal if she:
(1) has been physically present in the United States for a con-
tinuous period of not less than ten years preceding the appli-
cation; (2) has been a person of good moral character during
such period; (3) has not been convicted of specified oﬀenses;
and (4) establishes that removal would result in exceptional
and extremely unusual hardship to her spouse, parent, or
child who is a citizen of the United States or a legal permanent
resident. 8 U.S.C. § 1229b(b)(1).
No. 20-1304                                                    5

III. Discretionary Considerations for Administrative Closure
   Zelaya oﬀers two distinct arguments for reversing the
Board’s decision aﬃrming the denial of administrative clo-
sure. We reject the first but agree with the second.
   His first argument is that a grant of administrative closure
is mandatory under the Accardi doctrine of administrative
law. See United States ex rel. Accardi v. Shaughnessy, 347 U.S.
260, 268 (1954) (holding that Board of Immigration Appeals
was required to follow its own regulations in deciding
whether to suspend deportation). Accardi and its progeny
teach generally that federal agencies are required to follow
their own regulations and some other formally adopted pro-
cedures, including those that govern exercises of an agency’s
discretion. Zelaya cites several internal memoranda on ad-
ministrative closure that were issued long before the Attorney
General’s 2018 directive in Castro-Tum that nearly eliminated
immigration judges’ ability to close cases administratively.
    Zelaya did not raise this argument in the Board proceed-
ings, but it fails on the merits in any event. The Accardi doc-
trine generally does not apply to an agency’s internal memo-
randa, at least those that are neither designed to protect indi-
vidual rights nor intended to have the force of law. See, e.g.,
Morton v. Ruiz, 415 U.S. 199, 235 (1974) (declining to give legal
eﬀect to agency’s internal manual that had not been promul-
gated under Administrative Procedure Act); Montilla v. I.N.S.,
926 F.2d 162, 167 (2d Cir. 1991) (enforcing INS regulation and
discussing application of Accardi doctrine to less formal poli-
cies designed to protect individual rights); Damus v. Nielsen,
313 F. Supp. 3d 317, 337 (D.D.C. 2018) (discussing scope of
Accardi in immigration context: “agencies can be held
6                                                         No. 20-1304

accountable to their own codifications of procedures and pol-
icies”).
    The internal memoranda Zelaya relies upon do not reach
that level of formality or substantive importance in protecting
individual rights. Cf. Vitarelli v. Seaton, 359 U.S. 535, 539 (1959)
(applying Accardi to enforce Department of Interior regula-
tions); Service v. Dulles, 354 U.S. 363, 387−89 (1957) (enforcing
Department of State regulations); Caldwell v. Miller, 790 F.2d
589, 610 (7th Cir. 1986) (enforcing Bureau of Prisons regula-
tions); VanderMolen v. Stetson, 571 F.2d 617, 624 (D.C. Cir.
1977) (enforcing Air Force regulation). We are not persuaded
that the Accardi doctrine required the immigration judge and
Board to grant Zelaya’s request for administrative closure.
    Zelaya’s second argument is that the Board abused its dis-
cretion by making an error of law in his case, by following the
Attorney General’s directive in Castro-Tum and failing to ap-
ply the Avetisyan and W-Y-U factors. In Meza Morales, we held
that the Attorney General’s directive was contrary to law and
that immigration judges and the Board of Immigration Ap-
peals are “not precluded from administratively closing cases
when appropriate.” 973 F.3d at 667.
    Explaining this argument requires a bit of history on ad-
ministrative closure of deportation and removal proceedings.
While the subject is arcane, it can have enormous practical im-
portance for a person like Zelaya, who is enmeshed in our
complex system of immigration, simultaneously engaged in a
removal proceeding and a parallel proceeding seeking lawful
status.1


    1
    According to the Sixth Circuit, more than 400,000 deportation or re-
moval cases have been closed administratively, and more than 350,000 of
No. 20-1304                                                             7

    Before 2018, Board of Immigration Appeals precedent told
immigration judges to decide requests for administrative clo-
sure based on factors identified in Matter of Avetisyan, 25 I&N
Dec. 688 (BIA 2012), and Matter of W-Y-U, 27 I&N Dec. 17 (BIA
2017). Avetisyan listed six factors: “(1) the reason administra-
tive closure is sought; (2) the basis for any opposition to ad-
ministrative closure; (3) the likelihood the respondent will
succeed on any petition, application, or other action he or she
is pursuing outside of removal proceedings; (4) the antici-
pated duration of the closure; (5) the responsibility of either
party, if any, in contributing to any current or anticipated de-
lay; and (6) the ultimate outcome of removal proceedings …
when the case is recalendared before the Immigration Judge
or the appeal is reinstated before the Board.” 25 I&N Dec. at
696. Matter of W-Y-U followed and clarified Avetisyan, teach-
ing that “the primary consideration for an Immigration Judge
in determining whether to administratively close or recalen-
dar proceedings is whether the party opposing administrative
closure has provided a persuasive reason for the case to pro-
ceed and be resolved on the merits.” 27 I&N Dec. at 20.
    Thus, before Castro-Tum, the state of law and practice was
that an immigration judge had the authority and discretion to
grant administrative closure guided by these factors estab-
lished in the Board’s precedential decisions. In 2018, however,
the Attorney General’s Castro-Tum directive said that immi-
gration judges did not have such authority, regardless of the
reasons oﬀered for administrative closure: “immigration
judges and the Board do not have the general authority to sus-
pend indefinitely immigration proceedings by administrative

those had not been reopened as of October 2018. Hernandez-Serrano v. Barr,
981 F.3d 459, 461 (6th Cir. 2020).
8                                                    No. 20-1304

closure.” 27 I&N Dec. at 272. Castro-Tum clearly overruled
Avetisyan and W-Y-U to the extent they recognized and then
guided immigration judges’ discretionary power to close ad-
ministratively.
    The Board in Zelaya’s case understandably cited the Attor-
ney General’s new directive and then aﬃrmed the immigra-
tion judge’s denial of administrative closure without applying
the factors from Avetisyan or W-Y-U. As noted, however, we
held in Meza Morales that Castro-Tum was contrary to law. We
will not repeat our reasoning here, but we concluded that im-
migration regulations plainly grant immigration judges
broad authority and discretion to take “any action … that is
appropriate and necessary for the disposition of [the cases be-
fore them],” that “‘appropriate and necessary’ is a capacious
phrase,” and that administrative closure is clearly an “action”
that immigration judges may take. 973 F.3d at 665, quoting 8
C.F.R. § 1003.10(b).
    Our decision in Meza Morales eﬀectively reinstated the
prior Board precedent on the Avetisyan and W-Y-U factors,
and neither the immigration judge nor the Board considered
those factors here. It is not clear from the Board’s brief opinion
how much it relied upon the directive of Castro-Tum and how
much it relied upon the Department of Homeland Security’s
opposition to closure and stated intention not to repaper. We
need not answer that question to decide this petition. To the
extent the Board relied on Castro-Tum, it acted contrary to law,
at least in this circuit. To the extent the Department’s position
was decisive, it is not the Department’s opposition but its basis
that is important. That basis also remains only one of several
Avetisyan and W-Y-U factors that should be considered in de-
ciding whether to grant administrative closure. How to weigh
No. 20-1304                                                      9

all of those factors in a particular case is a job for the immigra-
tion judge and the Board, not for this court or the Department
of Homeland Security. Zelaya is entitled to have his request
for administrative closure considered as a proper exercise of
discretion under law, including Board precedents and the fac-
tors set forth in Avetisyan and W-Y-U. That has not happened
yet in Zelaya’s case. The petition for review is GRANTED, and
the case is REMANDED to the Board for further proceedings
consistent with this opinion.